                                                                                                                                                24
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Page 1 of 1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                                                                  (For Offenses Committed On or After November I, 1987)
                                     v.

                     Otoniel Romero-Ocampo                                        Case Number: 3:19-mj-20883

                                                                                 Martha McNab Hall
                                                                                 Defendant's Attorney


REGISTRATION NO. 83330298
THE DEFENDANT:
 IE! pleaded guilty to count(s) _l_o_f_.~~~r.:'::_·;:-'--·---------------------
 0 was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                      1

 D The defendant has been found not guilty on count(s) ------------------~
 D Count(s)                                                                       dismissed on the motion of the United States.
                   ~---------------~



                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term o~:

                              ti    TIME SERVED

 IE! Assessment: $10 WAIVED IE! Fine: WAIVED
 IE! Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
     Court recommends defendant be deported/removed with relative,                                                          charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Friday, February 15, 2019
                                                                               Date of Imposition of Sentence


Received
              ~DU_S_M---'----'---
                                                                               HO 0    BLE KAREN S. CRAWFORD
                                                     FILED                     UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy
                                                     Feb 15 2019
                                              CLERK, U.S. DISTRICT COURT
                                                                         I                                                   3: I 9-mj-20883
                                           SOUTHERN DISTRICT OF CALIFORNIA
                                          BY          .i encas        DEPUTY
